Fourth Court of Appeals
                                   San Antonio, Texas

                                       September 17, 2019

                                      No. 04-19-00538-CV

  William Alec TISDALL, M.D. and William A. Tisdall, M.D., P.A. d/b/a Spine & Joint Pain
                                     Specialists,
                                     Appellants

                                                 v.

                        Thomas VAREBROOK and Rebecca Varebrook,
                                     Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-06007
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        The reporter’s record was due September 9, 2019, but it was not filed. Court reporters
Amy Hinds and Geneva Garcia have filed notifications of late record stating the record was not
filed because appellants have not paid or made arrangements to pay the reporters’ fees to prepare
the record and are not entitled to the record without paying the fees. See Tex. R. App. P. 34.6(b),
35.3(b).

        We order appellants to provide written proof to this court by September 24, 2019 that
either (1) the reporters’ fees have been paid or arrangements satisfactory to the reporters have
been made to pay the fees or (2) appellants are entitled to the record without prepayment of the
reporters’ fees. See Tex. R. App. P. 20.1, 35.3(b). If appellants fail to file such proof within the
time provided, the court may only consider those issues or points raised in appellants’ brief that
do not require the reporter’s record for a decision. See Tex. R. App. P. 37.3(c).




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court